PER CURIAM.
This action is in the nature of a creditors’ bill to subject property in the possession of the defendant California World Publishing Company to the payment of a judgment recovered by the plaintiff against the defendant World Publishing Company. The court below found the facts, and gave judgment against the plaintiff, from which, and from an order denying his motion for a new trial, he appeals. The notice of motion for a new trial stated that the motion would be made upon the grounds of the insufficiency of the evidence to justify the decision, and that it was against the law, and of errors in law occurring at the trial, and excepted to by the plaintiff.
It is earnestly contended that several of the findings were not justified by the evidence, but it would subserve no useful purpose to notice them in detail. It is claimed that every witness in the case, with one exception, was absolutely adverse to the plaintiff, and that he was not bound by the testimony of witnesses adverse to him; and it is said that, while there was some testimony tending to support the findings, still “the whole transaction shows, beyond a doubt, that the facts found cannot be the truth.” There is testimony set out in the statement which, in our opinion, tends to support all of the findings. Whether that testimony was true or *27false was a question for solution by the trial court, and not on appeal. The case falls within the well-settled rule as to conflicting evidence, and the judgment cannot be disturbed upon the first ground urged.
It is also contended that the court failed to find upon several of the issues raised by the pleadings, and that some of the findings are inconsistent and contradictory. But we think the findings substantially cover all the material issues, and we discover no such inconsistency in them as would justify a reversal.
It does not appear from the record that any rulings of the court during the trial were excepted to by the plaintiff, nor are there any specifications attached to the statement showing errors of that kind. It follows that the judgment and order appealed from must be affirmed, and it is so ordered.